Title: To Alexander Hamilton from George T. Ross, 25 March 1800
From: Ross, George (1752-1832)
To: Hamilton, Alexander


          
            Sir—
            New York March 25th. 1800
          
          Agreeable to the conversation held with you this morning I state to you the situation of Joseph Tyson—
          He is a private in Captn. Littlefields company of Arts. & Engs. at present my waiter on my being attached to Captn. McClellan’s Compy I requested Capt Littlefield to suffer Tyson to be transfered with me; to which from a knowledge of the mans attachment to me; he consented requesting at the same time I would procure an Order from you approving of the transfer. To which I solicit the Generals approbation
          With Respect I have the Honor to be &c
          
            Geo: T: Ross
          
          Major General A. Hamilton
        